Title: To John Adams from Thomas Digges, 10 March 1780
From: Digges, Thomas
To: Adams, John


     
      Dr sir
      
       Mar 10. 1780
      
     
     A packet boat is arrivd from Jamaica which saild from thence the 29th Jany. with accounts of Fort Omoa being again in the possession of Spain, and that one of our Men of War has taken a Spanish Ship of War bound to that quarter of So America with Stores. She was piercd for 64 Guns but carryd only 52. The Jamaica fleet saild the 24th. Jany. Convoyd rather slightly only with a force of about two fiftys and as many frigates—about forty Merchantmen in all. Nothing yet from America but it is generally surmisd and beleivd that a Storm has seperated and dispersd Clintons fleet intended for the southern Expedition.
     I am wth gt regard your
    